Name: Commission Regulation (EC) No 1756/2001 of 5 September 2001 derogating, with regard to set-aside in Austria, from Regulation (EC) No 2316/1999 laying down detailed rules for the application of Council Regulation (EC) No 1251/1999 establishing a support system for producers of certain arable crops
 Type: Regulation
 Subject Matter: cooperation policy;  Europe;  agricultural structures and production;  economic policy;  plant product;  agricultural policy
 Date Published: nan

 Avis juridique important|32001R1756Commission Regulation (EC) No 1756/2001 of 5 September 2001 derogating, with regard to set-aside in Austria, from Regulation (EC) No 2316/1999 laying down detailed rules for the application of Council Regulation (EC) No 1251/1999 establishing a support system for producers of certain arable crops Official Journal L 237 , 06/09/2001 P. 0003 - 0004Commission Regulation (EC) No 1756/2001of 5 September 2001derogating, with regard to set-aside in Austria, from Regulation (EC) No 2316/1999 laying down detailed rules for the application of Council Regulation (EC) No 1251/1999 establishing a support system for producers of certain arable cropsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1251/1999 of 17 May 1999 establishing a support system for producers of certain arable crops(1), as last amended by Regulation (EC) No 1038/2001(2), and in particular Article 9 thereof,Whereas:(1) Commission Regulation (EC) No 2316/1999(3), as last amended by Regulation (EC) No 1157/2001(4), lays down detailed rules for the application of Regulation (EC) No 1251/1999 as regards the conditions governing area payments for certain arable crops. Article 19(2) and (3) lays down that areas set aside must so remain for a period commencing on 15 January at the latest and ending on 31 August at the earliest and must not, except where otherwise provided for, be used for agricultural production or for any lucrative purpose.(2) Weather conditions in recent months have been characterised by an extreme drought in certain regions of Austria which has considerably affected the supply of feed and exposed producers to serious income losses from having to sell their livestock in situations where their usual feed cannot be ensured.(3) It is therefore desirable to find additional local feed alternatives for the month of August to feed livestock until the autumn.(4) The situation described above justifies derogations from Regulation (EC) No 2316/1999 by authorising, in the regions concerned, the use of set-aside land for arable crops to feed livestock before the end of the set-aside period (on 31 August at the earliest), while providing for measures to ensure that use of the land concerned is not lucrative.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 11. For the 2001/02 marketing year and notwithstanding Article 19(2) and (3) of Regulation (EC) No 2316/1999, land declared as set-aside in the regions of Austria laid down in the Annex hereto may be used for producing animal feed.2. Austria shall take all necessary measures to ensure that the set-aside land is not used for lucrative purposes and, in particular, that the products harvested from the areas concerned are excluded from the aid scheme for dried fodder laid down in Council Regulation (EC) No 603/95(5).Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 23 August 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 5 September 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 1.(2) OJ L 145, 31.5.2001, p. 16.(3) OJ L 280, 30.10.1999, p. 43.(4) OJ L 157, 14.6.2001, p. 8.(5) OJ L 63, 21.3.1995, p. 1.ANNEXAUSTRIAKÃ ¤rnten (gesamtes Landesgebiet)Burgenland (gesamtes Landesgebiet)Steiermark (gesamtes Landesgebiet)NiederÃ ¶sterreich (politische Bezirke: Baden, Bruck/Leitha, MÃ ¶dling, Neunkirchen, Schwechat, Wien-Umgebung, Wiener Neustadt)